                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
VIOLA CIOCCA                            :
45 Buckshire Drive                      :    CIVIL ACTION
Holland, PA 18966                       :
                                        :
               Plaintiff,               :    No. ______________
                                        :
       v.                               :
PRESBYTERIAN MEDICAL CENTER             :
OF THE UNIVERSITY OF                    :
PENNSYLVANIA HEALTH SYSTEM              :    JURY TRIAL DEMANDED
D/B/A PRESBYTERIAN                      :
MEDICAL CENTER                          :
51 N. 39th Street                       :
Philadelphia, PA 19104                  :
       and                              :
UNIVERSITY OF PENNSYLVANIA              :
HEALTH SYSTEM D/B/A PENN                :
MEDICINE                                :
3400 Spruce Street                      :
Philadelphia, PA 19104                  :
                                        :
               Defendants.              :
____________________________________:

                               CIVIL ACTION COMPLAINT

       Plaintiff, by and through her undersigned counsel, hereby avers as follows:

                                       INTRODUCTION

       1.     This action has been initiated by Viola Ciocca (hereinafter referred to as “Plaintiff,”

unless indicated otherwise) against Presbyterian Medical Center of the University of Pennsylvania

Health System and University of Pennsylvania Health System (hereinafter referred to as

“Defendants” unless indicated otherwise) for violations of the Americans with Disabilities Act

("ADA" - 42 USC §§ 12101 et. seq.), the Family and Medical Leave Act ("FMLA"- 29 USC §

2601), the Pennsylvania Human Relations Act (“PHRA”) and the Philadelphia Fair Practices
Ordinance (“PFPO”).1 As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks

damages as set forth herein.

                                    JURISDICTION AND VENUE

        2.      This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States. This Court has supplemental

jurisdiction over Plaintiff's state-law claim(s) because such claim(s) arise out of the same common

nucleus of operative facts as her federal claims asserted herein.

        3.      This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 326 U.S. 310 (1945) and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because all of the acts and/or omissions giving rise to the claims set forth herein occurred in this

judicial district, and in addition, Defendants are deemed to reside where it is subject to personal

jurisdiction, rendering Defendants residents of the Eastern District of Pennsylvania.

        5.      Plaintiff has properly exhausted her administrative remedies with respect to her

ADA claims because she timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and files the instant lawsuit within ninety (90) days of

receiving a notice of dismissal and/or right to sue letter from the EEOC.




1
  Plaintiff will move to amend her instant lawsuit to include claims under the PHRA and the PFPO once her
administrative remedies are fully exhausted with the Pennsylvania Human Relations Commission. Any claims under
the PHRA and PFPO though would mirror the instant claims identically.


                                                      2
                                               PARTIES

         6.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         7.    Plaintiff is an adult individual, with an address as set forth in the caption.

         8.    Defendant Presbyterian Medical Center of the University of Pennsylvania Health

System d/b/a Presbyterian Medical (“Defendant PMC”) is a medical facility with a location at the

above-captioned address.

        9.     Defendant University of Pennsylvania Health System d/b/a Penn Medicine

(“Defendant Penn”) is a medical health system of which Defendant PMC is a part.

        10.    Defendants should be considered Plaintiff’s single, joint and/or integrated

employers because: (1) Defendant Penn paid Plaintiff, appears on her pay stubs and W-2s and

controlled her benefits; (2) Plaintiff physically worked at Defendant PMC, was supervised and

managed on a daily basis by their employees and they had authority to hire and fire Plaintiff. Thus,

both entities controlled the terms and conditions of Plaintiff’s employment.

        11.    At all times relevant herein, Defendants acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                                       FACTUAL BACKGROUND

         12.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         13.   Plaintiff is an adult female.

         14.   Plaintiff was hired by Defendants on or about November 16, 2015.

         15.   In total, Plaintiff worked for Defendants for more than 4 years.




                                                  3
          16.     Plaintiff worked as a full-time anesthesia technician in Defendants’ anesthesia

department at their 51 N. 39th Street location in Philadelphia, PA.

          17.     Plaintiff was qualified for her job, as she possessed the requisite skill, experience

and knowledge for the position.

          18.     Throughout her employment, Plaintiff performed her job well and was issued

satisfactory performance evaluations.

          19.     From in or about 2015 to in or about 2019, Plaintiff was supervised by Luke

Wloczynski (Anesthesia Supervisor).

          20.     In or about 2019 or 2020, Plaintiff began being supervised by Javier Vazquez

(Supervisor) and Santa Iaconelli (Director of Perioperative Support Services).

          21.      At all times relevant herein, Plaintiff suffers from serious medical conditions,

including headaches, migraines, cervicalgia, anxiety and depression.

          22.     Plaintiff has obtained medical treatment for these conditions for several years and

these conditions interfere with and limit Plaintiff in several daily activities, including but not

limited to sleeping, focusing, thinking, concentrating, lifting, performing daily chores and, at

times, working.2

          23.     Despite these conditions, Plaintiff was able to perform all the essential functions of

her job, with accommodations.

          24.     Plaintiff informed Defendants’ management about her medical conditions and need

for time off for same.




2
 This paragraph is not intended to include an exhaustive list of activities which Plaintiff’s medical conditions limit
and/or interfere with.



                                                           4
        25.    In 2018, 2019 and 2020, Plaintiff was late and/or absent from work several times

because of her medical conditions.

        26.    In or about September of 2019, Plaintiff was issued a final written warning by

Vazquez and Iaconelli for lateness in August and September of 2019.

        27.    However, many of these latenesses were due to Plaintiff’s medical conditions.

        28.    Prior to and after being issued the final written warning, Plaintiff informed

Defendants’ management about her medical conditions and explained that she had been late and

absent on several of these dates because of her medical conditions and because she had experienced

domestic violence.

        29.    Despite Plaintiff informing Defendants about her medical conditions and need for

time off for same, Defendants did not offer Plaintiff FMLA leave, designate her time off as FMLA,

excuse her absences as FMLA-protected or refer her to apply for FMLA.

        30.    In addition, Defendants did not speak to Plaintiff about accommodations, offer her

accommodations or excuse her time off/lateness as an accommodation.

        31.    As a result of Defendants’ failure to offer Plaintiff FMLA, accommodations or

otherwise excuse her absences, Plaintiff was fearful of taking any more time off, avoided taking

time off despite her ongoing medical conditions, and struggled to get to work when she

experienced flare-ups of her medical conditions.

        32.    Between September 2019 and January 2020, there were times that Plaintiff needed

to arrive to work late and/or take time off because of her medical conditions but was dissuaded

from doing so by Defendants by their threats of termination.

        33.    On or about January 8 and 10, 2020, Plaintiff arrived to work late because of

debilitating migraines.




                                                5
             34.    She informed Defendants about this and asked for the days to be excused.

             35.    Defendants did not excuse these latenesses, did not offer Plaintiff any FMLA leave

     or accommodations for them and did not otherwise allow Plaintiff to use paid or non-paid time off

     for them.

             36.    Instead, on or about January 22, 2020, Defendants terminated Plaintiff for these

     absences/latenesses.

             37.    Prior to Plaintiff’s termination, Defendants failed to engage in any meaningful

     interactive process with her to determine if they could provide her any accommodations regarding

     her medical conditions and need for time off for same.

             38.    Plaintiff believes and therefore avers that: (1) she was terminated because of her

     actual/perceived disabilities; (2) she was terminated in retaliation for requesting accommodations;

     (3) Defendants failed to accommodate her medical conditions; (4) Defendants interfered with her

     FMLA rights; and (5) Defendants terminated her in retaliation for requesting and/or utilizing

     FMLA-qualifying medical leave.

                                               COUNT I
                Violations of the Americans with Disabilities Act, as amended ("ADA")
([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3] Failure to Accommodate]

             39.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

     full.

             40.    Plaintiff suffers from qualifying health conditions under the ADA (as amended),

     which (at times) affects her ability to perform some daily life activities (as discussed supra).

             41.    Plaintiff requested reasonable accommodations from Defendants, including time

     off from work for medical reasons.




                                                       6
        42.    Plaintiff was terminated shortly after disclosing her medical conditions to

Defendants and requesting accommodations for same.

        43.    Plaintiff was also subjected to hostility and animosity by Defendants’ management,

including but not limited to Vazquez and Iaconelli, after she disclosed her medical conditions and

requested accommodations.

        44.    As a result, Plaintiff believes and therefore avers that she was terminated by

Defendant because of: (1) her known and/or perceived disabilities; (2) her record of impairment;

and/or (3) because she requested accommodations, which constitutes unlawful retaliation.

        45.    Defendants also failed to engage in any interactive process with Plaintiff, despite

that she requested accommodations (in the form of medical leave/time off), failed to offer her any

time off, failed to have any discussions with her about any accommodations and failed to provide

her with any accommodations.

        46.    These actions as aforesaid constitute violations of the ADA, as amended.

                                           COUNT II
                 Violations of the Family and Medical Leave Act ("FMLA")
                                 (Interference and Retaliation)

        47.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        48.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        49.    Plaintiff requested leave from Defendants, her employer, with whom she had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

        50.    Plaintiff had at least 1,250 hours of service with Defendants in the year preceding

August 1, 2019, September 1, 2019, January 8, 2019, January 10, 2019 and January 22, 2020.




                                                 7
        51.     Defendants are engaged in an industry affecting commerce and employs fifty (50)

or more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

        52.     Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

        53.     Defendants committed interference and retaliation violations of the FMLA by (1)

failing to properly notify, offer or approve Plaintiff FMLA leave; (2) discouraging Plaintiff (via

negative treatment, discipline and threats of termination) from requesting or taking FMLA leave

or otherwise exercising her FMLA rights (3) terminating Plaintiff because she requested and/or

took FMLA-qualifying medical leave and to prevent her from taking further FMLA-qualifying

leave in the future.

        54.     These actions as aforesaid constitute violations of the FMLA.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

        B.      Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter Defendants

or other employers from engaging in such misconduct in the future;




                                                 8
       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.



                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                             By:     /s/ Ari R. Karpf
                                                     Ari R. Karpf, Esq.
                                                     Jeremy M. Cerutti, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
                                                     Attorney for Plaintiff

Dated: May 24, 2021




                                                 9
                         ===========sáçä~=`áçÅÅ~


mêÉëÄóíÉêá~å=jÉÇáÅ~ä=`ÉåíÉê=çÑ=íÜÉ=råáîÉêëáíó=çÑ=mÉååëóäî~åá~
eÉ~äíÜ=póëíÉã=ÇLÄL~=mêÉëÄóíÉêá~å=jÉÇáÅ~ä=`ÉåíÉêI=Éí=~äK




                RLOQLOMON
                                                                UNITED STATES DISTRICT COURT
                                                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                              DESIGNATION FORM
                        (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       QR=_ìÅâëÜáêÉ=aêáîÉI=eçää~åÇI=m^=NUVSS
Address of Plaintiff: ______________________________________________________________________________________________
                       RN=kK=PVíÜ=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNMQX=PQMM=péêìÅÉ=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNMQ
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                         Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                            Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                           Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                              Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                           Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case                 is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
          RLOQLOMON
DATE: __________________________________                         __________________________________________                               ARK2484 / 91538
                                                                                                                                  ___________________________________
                                                                             Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                           1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                   2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                              3.    Assault, Defamation
       4.     Antitrust                                                                              4.    Marine Personal Injury
       5.     Patent                                                                                 5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                             6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                           7.    Products Liability
       8.     Habeas Corpus                                                                          8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                                9.    All other Diversity Cases
       10.    Social Security Review Cases                                                                 (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                              ARBITRATION CERTIFICATION
                                                      (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


                    RLOQLOMON
DATE: __________________________________                         _____________________________________ _____                            ARK2484 / 91538
                                                                                                                                 ___________________________________
                                                                             Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
                                                                                                           mobp_vqbof^k=jbaf`^i=`bkqbo=lc=qeb=rkfsbopfqv=lc
`fl``^I=sfli^
                                                                                                           mbkkpvis^kf^=eb^iqe=pvpqbjI=bq=^iK
    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                County of Residence of First Listed Defendant mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                   f
                                                                                                         (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒
                                     u    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                               State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^a^I=cji^I=meo^=~åÇ=íÜÉ=mÜáä~ÇÉäéÜá~=c~áê=mê~ÅíáÅÉë=lêÇáå~åÅÉK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION   DEMAND $                        CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                         JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                                  DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
        RLOQLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                  Reset
